DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-34 of U.S. Patent No. 10,359,591 and claims 1-38 of US 7,376,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope, but retains many of the same features as the parent case(s) that are either the same or similar as a whole or in combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 12-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2007/0147765 to Gniadek et al.
Gniadek discloses in the abstract and figures, a fiber optic telecommunications assembly comprising: 
(a) a chassis defining at least one mounting location; 
(b) at least one fiber optic adapter corresponding to each mounting location of the chassis, the fiber optic adapter including a front end and a rear end, each end of the at least one fiber optic adapter configured to receive a mating fiber optic connector, the front end positioned to receive a fiber optic connector of a telecommunications module that is to be inserted into the chassis and mounted at the at least one mounting location; and 
(c) a telecommunications module mounted to the chassis at one of the mounting locations, the telecommunications module including: 
(i) a module housing (figure 4); 
(ii) a fiber optic connector for inputting a fiber optic signal into the telecommunications module, the fiber optic connector having an interface end that is accessible from outside the module housing, the fiber optic connector including a ferrule (paragraph 47 describes a plurality of holes that receive fasteners and splitter modules. These reside on the splutter module 500 which itself is accessible within the cabinet. The claims only make a general statement regarding “accessibility”); 
(iii) an input fiber (702) routed from the fiber optic connector into the module housing; and 
(iv) an output fiber (704) routed toward a fiber output location of the module housing; 
(v) wherein the fiber optic connector of the telecommunications module includes an inner housing (splutter module 500) mounted inside an outer housing (cabinet in figure 11), the inner housing supporting the ferrule, the ferrule defining a connector axis that extends longitudinally through the ferrule (although not specifically disclosed, either of the connectors 706 or at hole 506 would inherently have ferrules), the outer housing being anchored to the module housing by a connection that restricts movement of the outer housing relative to the module housing along the connector axis (the module is anchored and secured by fastener 508); 
(d) wherein the telecommunications module is mounted to the chassis at one of the mounting locations such that the ferrule of the fiber optic connector of the telecommunications module engages the at least one fiber optic adapter of the corresponding mounting location when the telecommunications module is mounted to the chassis (the splutter module is mounted within the cabinet in Figure 11).
	Claims 2-3 relate to fiber routing within the telecom cabinet. The prior art discloses at least the routing of fibers between an input of each FHD in figure 1 to mounting slots of modules in figure 4.
	As to claim 12, a release latch 326 is disclosed which would release to an opening of the chassis. Further, fastener 507 is disclosed for the splitter module.
	As to claim 13, the latch fastener snaps in place and therefore would be partially flexible (paragraph 69). 
	As to claim 14, multiple “flanges” (this is not detailed in the claims) are shown in figure 4.
	As to claim 15, SC connectors are used (paragraph 5). 
	As to claim 16, the adapters can be removed as they are not permanent. They can also be removed with the splitter module or individually. 
	As to claim 17-18, the modules are mounted in a plurality of locations within a chassis (figure 4) and the connector is mounted directly to the splitter module (figure 14).

Claim(s) 1-5 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 6,208,796 to Williams Vigliaturo (WV).
WV discloses in the abstract and figures, a fiber optic telecommunications assembly comprising: 
(a) a chassis defining at least one mounting location (figure 1A); 
(b) at least one fiber optic adapter (figure 2) corresponding to each mounting location of the chassis, the fiber optic adapter including a front end (40) and a rear end (42), each end of the at least one fiber optic adapter configured to receive a mating fiber optic connector (62), the front end positioned to receive a fiber optic connector of a telecommunications module that is to be inserted into the chassis and mounted at the at least one mounting location; and 
(c) a telecommunications module mounted to the chassis at one of the mounting locations, the telecommunications module including: 
(i) a module housing (figure 1A); 
(ii) a fiber optic connector for inputting a fiber optic signal into the telecommunications module, the fiber optic connector having an interface end that is accessible from outside the module housing, the fiber optic connector including a ferrule (the modules 22 are accessible from outside the housing 22 within the chassis cabinet. The claims only make a general statement regarding “accessibility”); 
(iii) an input fiber (fiber 310 on a front connector) routed from the fiber optic connector into the module housing; and 
(iv) an output fiber (fiber 310 for a rear connector) routed toward a fiber output location of the module housing; 
(v) wherein the fiber optic connector of the telecommunications module includes an inner housing (module 22) mounted inside an outer housing (cabinet in figures 1A-1B), the inner housing supporting the ferrule, the ferrule defining a connector axis that extends longitudinally through the ferrule (304), the outer housing being anchored to the module housing by a connection that restricts movement of the outer housing relative to the module housing along the connector axis (the module is anchored and secured by fastener 72); 
(d) wherein the telecommunications module is mounted to the chassis at one of the mounting locations such that the ferrule of the fiber optic connector of the telecommunications module engages the at least one fiber optic adapter of the corresponding mounting location when the telecommunications module is mounted to the chassis (the module is mounted within the cabinet in Figures 1A-1B).
	Claims 2-3 relate to fiber routing within the telecom cabinet. The prior art discloses at least the routing of fibers within for the purpose of re-routing (see second paragraph in Background of Invention).
	As to claim 4, rear connectors are shown in figure 3 (left side).
	As to claim 5, the two rear arrays of connectors are offset from one another (left side of face 44).
	As to claim 11, the rear connector port locations have an angled face (figure 3).
	As to claim 12, fastener 72 is disclosed for the splitter module.
	As to claim 13, the latch fastener rotates and therefore are not permanently fixed. 
	As to claim 14, multiple “flanges” (this is not detailed in the claims) are shown in figure 3.
	As to claim 15, SC connectors are used (column 3, line 49). 
	As to claim 16, the adapters can be removed as they are not permanent. They can also be removed with the splitter module or individually. 
	As to claim 17-18, the modules are mounted in a plurality of locations within a chassis (figure 1B) and the connector is mounted directly to the splitter module (figures 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WV in view of US 2004/0086252 to Smith et al.
WV discloses the invention as claimed except for specific internal fiber routing. WV does not disclose the contents of the modules. Applicant has not disclosed any specific structure other than the general disclosure of fiber routing. The mere routing of fibers and organization is widely known in the art.
	Smith generally discloses fiber slack routing within a module housing (figures 9-10 and 15) to prevent exceeding the bend radius of a fiber. 
	It would have been obvious to one having ordinary skill in the art to route fibers in a manner as taught by Smith to prevent breakage and minimize packaging space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874